DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 2/18/2021 & 3/30/2021 to the application filed on 12/2/2020.

Claims 1-20 are pending. Claims 1, 10 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 & 3/30/2021 has been entered, and considered by the examiner.






Drawings
The Drawing filed on 12/2/2020 have been approved.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claims recites” A context map board comprising…”. The context board recites software per se and fails to include a hardware element such as a CPU or being embodied in a non-transitory computer readable storage medium. The claim is not statutory since the board itself only describes a series of abstract steps with no device for implementation or storage for any practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (U.S. 7,587,685, published Sep.8, 2009).
Regarding Independent claims 1 and 10, Wallace discloses A non-transitory computer-readable medium comprising instructions that, when executed by a computing device, cause the computing device to perform operations including: 
retrieving elements of a data set from a data store, each element including values of a set of qualities of the element (see FIG. 39 & col. 8, lines 1-50, discloses a data exploration system that retrieves and organizes elements of a data set comprising a layer of data units. Each of the elements include values of a set of qualities of the element such as the name including attributes of that element such as its status state depicted in 3904); 
displaying a context map board having a plurality of interfaces, the plurality of interfaces comprising: a canvas interface including nodes and edges, the nodes representing the elements and the edges representing relationships between the elements (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, discloses displaying a context map 3908 having multiple data exploration views that includes an interface with nodes and edges. The nodes and their edges are depicted in the MAP view 3902); 
an outline interface representing at least some of the elements in an outline format, the outline interface including an interface element enabling a user to associate text with an element (see FIG. 39 numeral 3906 depicts a tree view represented has an outline interface representing elements in an outline format that supports enabling the user to associated text with the element by using the start edit control); and 
a table interface representing at least some of the elements in a table format, each row of the table interface associated with an element and each column of the table interface associated with a quality of the elements (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, discloses a table interface view of ; and 
responsive to modification of an element via one interface, automatically propagating the modification to other ones of the interfaces (see col. 25, lines 1-67, discloses application of a propagation option that allows data changes to be reflected between the different views of the data exploration system). 

Regarding Dependent claims 2 and 11, Wallace discloses wherein at least a subset of the elements have a hierarchical relationship and wherein each element in the hierarchical relationship is associated with a primary order number representing a position of the element relative to one or more other elements in the hierarchical relationship (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim). Regarding Dependent claims 3 and 12, Wallace discloses wherein a first element and a second element have a linear relationship and wherein an indication of the second element is stored in association with the first element (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 4, with dependency of claim 1, Wallace discloses wherein the context map board further comprises an interface control configured to enable a user to toggle between multiple layers, each layer including a set of identical framework of Regarding Dependent claim 5, with dependency of claim 4, Wallace discloses wherein the multiple layers include a functional layer generated based on values of one or more qualities in other layers (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 6, with dependency of claim 4, Wallace discloses wherein values of element qualities are automatically added to at least some of the layers based on the data set (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 7, with dependency of claim 4, Wallace discloses wherein toggling from a first layer to a second layer in one interface also toggles from the first layer to the second layer in other ones of the interfaces (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 1, Wallace discloses wherein at least one of the columns in the table interface is a functional column generated based on values of one or more qualities in other columns (see FIG. 39 & column 24, lines 50-Regarding Dependent claim 9, with dependency of claim 1, Wallace discloses wherein at least one of the rows in the table interface is a functional row generated based on values of one or more qualities in other rows (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).

Regarding Dependent claim 13, with dependency of claim 10, Wallace discloses wherein the context map board comprises multiple layers, each layer having a framework of identical elements, element relationships, and element qualities but wherein values of the element qualities differ between the layers (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 14, with dependency of claim 13, Wallace discloses a functional layer generated based on values of one or more qualities in other layers (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 15, with dependency of claim 13, Wallace discloses wherein values of element qualities are automatically added to one or more additional layers based on the data set (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 16, with dependency of claim 13, Wallace discloses wherein toggling from a first layer to a second layer in one interface also toggles from the first layer to the second layer in other ones of the interfaces (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 17, with dependency of claim 10, Wallace discloses wherein at least one of the columns in the table interface is a functional column generated based on values of one or more qualities in other columns (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 18, with dependency of claim 10, Wallace discloses wherein at least one of the rows in the table interface is a functional row generated based on values of one or more qualities in other rows (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Dependent claim 19, with dependency of claim 10, Wallace discloses wherein user input comprising an interaction with a representation of an element in one interface automatically causes other ones of the interfaces to display representations of the element (see FIG. 39 & column 24, lines 50-67 & col. 25, lines 1-67, including the explanation provided in the Independent claim).Regarding Independent claim 20, Wallace discloses A method for updating a context map board having a plurality of interfaces, each of the plurality of interfaces displaying a representation of a subset of elements in a dataset, the method comprising: 
receiving user input including an instruction to modify an element represented in a first interface of the plurality of interfaces (see FIG. 39 numeral 3906 depicts a tree view as a first interface that receives user input to modify via edit command a depicted element in the data exploration system); 
modifying a representation of the element in the first interface based on the user input (see FIG. 39 numeral 3906, discloses modifying the element of the first interface of the tree view); 
determining one or more modifications to representations of the element in other interfaces of the context map board based on the modification to the first interface (see col. 25, lines 1-67, discloses propagation that allows data changes to be reflected between the different views of the data exploration system); and 
modifying the representations of the element in the other interfaces (see col. 25, lines 1-67, discloses modifying the representation across interface).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gupta et al. (U.S. 7,860,838) discloses “Dynamic Hierarchical Data Structure Tree Building And State Propagation Using Common Information Model”
Shiverick et al. (U.S. Pub 2009/0043762) discloses “Information Retrieval System And Method”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/29/2021